Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 1 of 26 PageID #: 85



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ANDREW HARDY-GRAHAM,

                  Plaintiff,
                                                MEMORANDUM AND ORDER
          -against-                             20-CV-0981(JS)(SIL)

SOUTHAMPTON JUSTICE COURT,
SOUTHAMPTON TOWN POLICE DEPT.,
JANE DOE, EILEEN POWERS, JOHN
DOE 2, KEITH LAWSTON, BARBARA
WILSON, JOHN DOE,

                Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Andrew Hardy-Graham
                    836 Davis Avenue
                    Uniondale, New York 11553

For Defendants:         No appearances.

SEYBERT, District Judge:

           Before the Court is the Second Amended Complaint (ECF

No. 9; hereafter, the “SAC”)) filed in forma pauperis by pro se

plaintiff Andrew Hardy-Graham (“Plaintiff”) purporting to allege

civil rights violations pursuant to 42 U.S.C. § 1983 (“Section

1983”) against the Southampton Justice Court (the “SJ Court”), the

Southampton    Town   Police   Department    (the   “Police   Department”),

Eileen Powers, Esq. (“Powers”), Keith Lawston (“Officer Lawston”),

Barbara    Wilson     (“Justice   Wilson”),     and   three    unidentified

individuals who are alleged to be “police or court officers” (“John

Doe 1”, “John Doe 2”, “Jane Doe”, and collectively, “Defendants”).

Upon review of the SAC in accordance with the in forma pauperis
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 2 of 26 PageID #: 86



statute, 28 U.S.C. § 1915, the Court finds that Plaintiff has

failed to allege a plausible claim for relief as against the SJ

Court, the Police Department, Justice Wilson, Powers, and Jane

Doe.      Accordingly,    the    SAC   is     DISMISSED   as   against    these

Defendants    pursuant    to    28   U.S.C.    §   1915(e)(2)(B).        Though

attenuated, Plaintiff’s remaining excessive force claims against

Lawston and John Does 1 and 2 shall proceed and the Court ORDERS

service of the Summonses and the SAC by the United States Marshals

Service (USMS) as set forth herein.

                                 BACKGROUND

             By Memorandum and Order dated May 15, 2020, the Court

granted Plaintiff’s application to proceed in forma pauperis and

dismissed Plaintiff’s Amended Complaint without prejudice pursuant

to 28 U.S.C. § 1915(e)(2)(B) and Federal Rule of Civil Procedure

8.     (See Memo & Order, ECF No. 8.)          Plaintiff was granted leave

to file a SAC within thirty (30) days and, on June 15, 2020,

Plaintiff timely did so.        (See SAC, ECF No. 9.)      Because Plaintiff

largely complained of events alleged to have occurred in 2014, the

Court ordered Plaintiff to show cause (hereafter, “OSC”) why his

claims arising from events alleged to have occurred during February

2014 are not barred by the applicable statute of limitations.

(See OSC, ECF No. 10.)      On September 21, 2020, Plaintiff filed an



                                       2
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 3 of 26 PageID #: 87



unsigned response to the OSC that barely addressed the timeliness

of his claims.          (See Response, ECF No. 11.)                   Rather, Plaintiff

largely argued the merits of his claims.                     (See id.)

               In an abundance of caution and in light of Plaintiff’s

pro se status, the Court issued another Order to Show Cause whereby

Plaintiff was “afforded a final opportunity to properly respond .

. . in writing, by October 30, 2020, why his Section 1983 claims

are    not     barred     by     the     applicable          three-year       statute     of

limitations.”           (Sept.    25,    2020     Elec.       Order    to    Show    Cause;

hereafter,       “Electronic      OSC”.)          Plaintiff’s         response      to    the

Electronic OSC was dated October 29, 2021 and was received by the

Court on November 2, 2020; it has been accepted for filing.                              (See

Reply, ECF No. 12.)

               The   Court     finds    that,     at   this     early       stage   in   the

proceedings and though barely, Plaintiff has demonstrated that he

acted with reasonable diligence during the time period he seeks to

be tolled and that his circumstances are so extraordinary that the

equitable tolling doctrine should apply.                       See Zerilli-Edelglass

v.    N.Y.C.    Transit      Auth.,     333   F.3d     74,    80-81    (2d    Cir.   2003)

(internal citations and quotation marks omitted).                           Specifically,

Plaintiff reports that his untimely filing was a result of the

conditions of his confinement at the Suffolk County Correctional



                                              3
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 4 of 26 PageID #: 88



Facility, as well as his homelessness, addiction, and recovery

efforts.   (See Reply, generally, and at 2-3.)         Plaintiff describes

that corrections officers “did not allow complaints and used fear

to keep inmates from trying to complain.”            (Id. at 3.)     He also

explains that his “appeal paperwork was damaged in Suffolk County

jail transfers and cell tossing.”           (Id.)      Further, Plaintiff

states that he was homeless after his release from incarceration

and he “prioritized survival over recovering what was lost.                 I

lost personal items and release paperwork.”           (Id.)    According to

Plaintiff, once he “recovered some stability” in his sobriety and

the necessities of living, he focused on his claims.            (Id. at 5.)

Thus, the Court finds that Plaintiff’s response to the Electronic

OSC sufficiently demonstrates a basis for equitable tolling of the

statute of limitations. 1       Accordingly, the Court next considers

the merits of Plaintiff’s claims in accordance with the screening

provision of 28 U.S.C. § 1915(e)(2)(B).

                      THE SECOND AMENDED COMPLAINT

           Plaintiff’s claims are brought pursuant to 42 U.S.C. §

1983 to redress the alleged deprivation of his Sixth, Eighth, and



1 However, this finding is without prejudice to the further
adjudication of the timeliness of Plaintiff’s claims should the
Defendants raise the statute of limitations as an affirmative
defense.


                                      4
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 5 of 26 PageID #: 89



Fourteenth Amendment rights, as well as several sections under

Title 18 of the United States Code, specifically 18 U.S.C. §§ 1510,

1512, and 1519.     (SAC, ¶ II.A. 2)

            According to his SAC, in February 2014, Plaintiff was

arrested after breaking the windshield of his then-girlfriend’s

car.    (SAC at 6.)    Plaintiff was “detained and held overnight” by

the    Police   Department.       (Id.)       Plaintiff   was   then   taken   by

Southampton Town police to the SJ Court for arraignment on criminal

mischief    charges.       (See     id.)        He   describes    respectfully

“request[ing] to use the bathroom multiple times” to Jane Doe and

to Officer Lawston.      (Id.)     Jane Doe allegedly advised Plaintiff

that he could not use the restroom if he was next to be called for

Court and Officer Lawston just questioned why Plaintiff did not go

before leaving his cell for Court.             (See id. at 6-7.)       Plaintiff

alleges that he had consumed “two oranges juices” necessitating

his need to use the restroom.         (Id.)      He claims hearing a toilet

flush and again asking Officer Lawston to use the bathroom since

it was “right there.”      (Id. at 7.)        Plaintiff contends that while

Officer Lawston told him to go, when he attempted to do so, Officer

Lawston “pulled” Plaintiff and physically kept Plaintiff from




2 Plaintiff also lists 28 U.S.C §§ 455, 1332, 1343, 1361, and
1491; “C.P.L.P 213”, “Prisoner Reform Laws”, and “466 U.S. 668.”

                                          5
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 6 of 26 PageID #: 90



using the restroom.      (Id.)

           According to Plaintiff, he then “jump[ed] on top of the

seating arrangement . . . protesting . . . [that he] will not sit

until he goes to the bathroom or until Defendant Keith Lawston

attempts to trip (Pl[aintiff]) from 3 feet above ground where

(Pl[aintiff]) protested.”         (Id.)     Plaintiff describes that he

“gave up the protest but did not sit” and instead “lung[ed] for

the bathroom” when Officer Lawston “put[] an elbow to [Plaintiff’s]

throat.”    (Id.)    Officer Lawston allegedly “trips both parties”

and “propel[led] [Plaintiff] towards the exit, not the restroom.”

(Id.)

           Plaintiff    asserts    that   John   Doe   entered   and,   after

consultation with Officer Lawston, accused Plaintiff of “multiple

charges” including attempted escape and assaulting an officer.

(Id.)   Plaintiff also claims that John Doe “ignored” his request

to use the restroom and, instead, restrained Plaintiff.              (Id. at

7-8.)   Plaintiff contends that, thereafter, he was placed face-

down on the floor, with an unknown officer twisting Plaintiff’s

arm until it hurt and digging his knee into Plaintiff’s back.

(See id. at 8.)      Plaintiff alleges that Jane Doe then pointed a

taser at him and threatened to taser him because he was yelling

and kicking.    (See id.)



                                      6
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 7 of 26 PageID #: 91



            Plaintiff was then taken back to the Police Department

where he was placed on suicide watch after Plaintiff said “I should

kill myself.”        (Id.)        Claiming to have used that phrase as a

“figure of speech”, Plaintiff further contends he has never been

suicidal or violent.              (Id.)     The following day, Plaintiff was

returned to the SJ Court for arraignment where he again requested

to   use   the    bathroom.         (See    id.)    Plaintiff      claims    that    he

“possibl[y] [has a] small bladder” and his request was ignored by

John Doe 2.        (See id.)         When Jane Doe called Plaintiff’s name,

Plaintiff    requested       to    use     the   bathroom,    to   which    Jane    Doe

acquiesced and for which Plaintiff was grateful and relieved.

(See id.)

            Next,     Plaintiff      complains      about    his   court-appointed

attorney, Powers, claiming she called him an “asshole” and has a

reputation, as reported in the newspapers, for representing “a

rape/murder[er] Mexican.”             (Id. at 8-9.)          Therefore, Plaintiff

requested that Powers be relieved from her representation of him.

(See id.)        Justice Wilson did not permit Powers to be relieved;

thus, Plaintiff asserts that Powers defended him without his

consent.    (See id. at 8-9.)

            Finally, Plaintiff alleges that the “Suffolk County Jail

does not allow timely visits to the law library”, “has no grievance



                                            7
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 8 of 26 PageID #: 92



policy”,     and   “flipped   cells   destroying    important     documents,

tainting pro se efforts.”       (Id. at 9.)

           As a result of the foregoing, Plaintiff claims to have

suffered “monetary and mental damages” for which he seeks to

recover a damages award in the total sum of $1 million.                 (SAC,

¶II.B(3), ¶IV.)

                                DISCUSSION

Application of 28 U.S.C. § 1915

           Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from such relief.     See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).         Courts

are obliged to construe the pleadings of a pro se plaintiff

liberally.     See Sealed Plaintiff v. Sealed Defendant, 537 F.3d

185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d 197, 200

(2d Cir. 2004).     However, a complaint must plead sufficient facts

to “state a claim to relief that is plausible on its face.”              Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974

(2007).      “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”



                                      8
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 9 of 26 PageID #: 93



Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009)

(citations omitted).         The plausibility standard requires “more

than a sheer possibility that a defendant has acted unlawfully.”

Id. at 678; accord Wilson v. Merrill Lynch & Co., 671 F.3d 120,

128 (2d Cir. 2011).         While “‘detailed factual allegations’” are

not required, “[a] pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action

will not do.’”       Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 555).

     A.     Claims Brought Pursuant to 18 U.S.C. §§ 1510, 1512, and
            1519

            Plaintiff seeks to pursue claims for relief pursuant to

three sections of Title 18 of the United States Code, specifically

18 U.S.C. §§ 1510, 1512, and 1519.             (See SAC, ¶II.A.)    However,

these     sections    are    criminal       statutes   that   proscribe   the

obstruction of justice and do not provide for a private right of

action.    See Arthur Andersen LLP v. United States, 544 U.S. 696,

703, 125 S. Ct. 2129, 2134 (2005) (“Chapter 73 of Title 18 of the

United States Code provides criminal sanctions for those who

obstruct justice.”); see also LoPorto v. County of Rensselaer, No.

15-CV-0866, 2018 WL 4565768, at *16 (N.D.N.Y. Sept. 24, 2018)

(“[T]here is no indication that § 1510 creates an individual right

that can be enforced . . . .”); Hilow v. Rome City Sch. Dist., No.


                                        9
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 10 of 26 PageID #: 94



14-CV-288, 2015 WL 893050, at *8 (N.D.N.Y. Mar. 2, 2015) (finding

18 U.S.C. § 1512 does not contain a private right of action);

Kalola v. Int’l Bus. Machines Corp., No. 19-CV-9900, 2019 WL

6879307, at *3 (S.D.N.Y. Dec. 16, 2019) (“[N]o private right of

action     exists   under   the   criminal   statutes   enumerated    above”,

including 18 U.S.C. § 1519) (citing Bruin v. White, 2019 WL

4889270, at *4 (W.D. Ky. Oct. 3, 2019) (finding no private cause

of action under 18 U.S.C. § 1519)).            Accordingly, because there

is no private right of action under these criminal statutes, these

claims are implausible, warranting their DISMISSAL pursuant to 28

U.S.C. § 1915(e)(2)(B)(i)-(ii).

      B.     Claims Brought Pursuant to 28 U.S.C §§ 455, 1332, 1343,
             1361, and 1491; “C.P.L.P 213”, “Prisoner Reform Laws”,
             and “466 U.S. 668” 3

             Plaintiff’s claims brought pursuant to 28 U.S.C. §§ 455,

1332, 1343, 1361, and 1491 fare no better.          Each of these statutes

govern procedure in the federal district courts and none of them

provide a separate claim for relief.           Section 455 of Title 28 of



3  Insofar as Plaintiff also includes “C.P.L.P. 213”, “Prisoner
Reform Laws”, and “466 U.S. 668”, none of these cites provide a
cause of action or claim for relief. It appears that Plaintiff
intended to cite to N.Y. C.P.L.R. § 213 in support of his mistaken
belief that the statute of limitations applicable to his claims is
six years.      Additionally, Plaintiff’s vague reference to
unidentified “Prison Reform Laws” and his citation to Strickland
v. Washington, 466 U.S. 668 (1984), do not provide independent
causes of action.

                                      10
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 11 of 26 PageID #: 95



the United States Code governs the disqualification of a federal

justice, judge, or magistrate judge “in any proceeding in which

his impartiality might reasonably be question.”                  28 U.S.C. §

455(a).    Section 1332 of Title 28 of the United States Code governs

the jurisdiction of the federal district courts and requires that

the parties be of diverse citizenship and that the amount in

controversy exceeds the sum or value of $75,000.              See 28 U.S.C. §

1332(a)(1).     Section 1343 of Title 28 of the United States Code

provides    that   federal    “district      courts   shall    have   original

jurisdiction” over civil rights claims, including the right to

vote.     See 28 U.S.C. § 1343(a).         Section 1361 of Title 28 of the

United States Code provides that the federal “district courts shall

have original jurisdiction of any action in the nature of mandamus

to compel an officer or employee of the United States or any agency

thereof to perform a duty owed to the plaintiff.”             Finally, Section

1491 of Title 28 of the United States Code, known as the Tucker

Act,    provides   “a   limited    waiver     of   sovereign    immunity   and

establish[es] federal jurisdiction over certain non-tort claims

against the United States.”        Odonoghue v. U.S. Dep’t of the Army,

No. 12-CV-4959, 2012 WL 5505921, at *1 (E.D.N.Y. Nov. 13, 2012).

            Because each of these statutes are procedural in nature,

and do not provide a substantive cause of action or a right to

relief, Plaintiff’s damages claims arising from these statutes are

                                      11
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 12 of 26 PageID #: 96



implausible, warranting their DISMISSAL pursuant to 28 U.S.C. §

1915(e)(2)(B)(i)-(ii).

      C.    Claims Brought Pursuant to Section 1983

            Section 1983 provides:

      [e]very person who, under color of any statute,
      ordinance, regulation, custom, or usage, of any State
      . . . subjects, or causes to be subjected, any citizen
      of the United States . . . to the deprivation of any
      rights, privileges, or immunities secured by the
      Constitution and laws, shall be liable to the party
      injured . . . .

42 U.S.C. § 1983; accord Rehberg v. Paulk, 566 U.S. 356, 361, 132

S. Ct. 1497, 1501 (2012).       To state a claim under Section 1983, a

plaintiff    must    “allege   that   (1)   the   challenged    conduct    was

attributable at least in part to a person who was acting under

color of state law and (2) the conduct deprived the plaintiff of

a right guaranteed under the Constitution of the United States.”

Rodriguez    v.     Shoprite   Supermarket,    No.   19-CV-6565,    2020    WL

1875291, at *2 (E.D.N.Y. Apr. 15, 2020) (internal quotation marks

and citation omitted); see also Rae v. County of Suffolk, 693 F.

Supp. 2d 217, 223 (E.D.N.Y. 2010)(same)(quoting Snider v. Dylag,

188 F.3d 51, 53 (2d Cir. 1999)).

            1. Claims Against the SJ Court

            To the extent that Plaintiff seeks to impose Section

1983 liability on the SJ Court, such claims are implausible.

First, it is well-established that a Section 1983 action may only

                                      12
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 13 of 26 PageID #: 97



be maintained against a “person” who has deprived another of rights

under the “Constitution and Laws.”              See Dames v. de Blasio, No.

20-CV-0226, 2020 WL 3869724, at *2 (S.D.N.Y. July 8, 2020) (citing

Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989) (state is

not a “person” for the purpose of § 1983 claims)); Zuckerman v.

Appellate Div., Second Dep’t Supreme Court, 421 F.2d 625, 626 (2d

Cir. 1970) (court not a “person” within the meaning of 42 U.S.C.

§ 1983)).

            Second, because the “the Southampton Village Justice

Court is part of the New York State Unified Court System”, see

Davis v. County of Suffolk, No. 18-CV-0303, 2020 WL 7699919, at

*12 (E.D.N.Y. Oct. 30, 2020), report and recommendation adopted,

2020   WL   7041082   (E.D.N.Y.   Dec.     1,   2020)   (citing   Ceparano   v.

Southampton Justice Court, No. 09-CV-0423, 2010 WL 11527157, at

*12 (E.D.N.Y. Mar. 22, 2010), report and recommendation adopted,

2010 WL 11527158 (E.D.N.Y. May 12, 2010), aff’d, 404 F. App’x 537

(2d Cir. 2011)), Plaintiff’s claims against the SJ Court are barred

by the Eleventh Amendment.        It is well-established that “[s]tates

and their agencies possess sovereign immunity, as memorialized in

the Eleventh Amendment.”        Ojeda v. Mendez, No. 20-CV-3910, 2021

WL 66265, at *3 (E.D.N.Y. Jan. 7, 2021) (citing Pennhurst State

School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)).                   “The

Eleventh Amendment bars suits for damages against states and state

                                      13
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 14 of 26 PageID #: 98



agencies absent a state's consent or a valid abrogation of the

state’s sovereign immunity by an act of Congress.”                 Ojeda, 2021

WL 66265, at *3 (citing Pennhurst, 465 U.S. at 99-100).                   Here,

Plaintiff has not identified any waiver of sovereign immunity that

would permit him to bring suit against the SJ Court, nor could he

given that “‘New York State has not waived its sovereign immunity

from Section 1983 claims, nor did Congress override that immunity

by enacting Section 1983.’”        Ojeda, 2021 WL 66265, at *3 (quoting

Nolan v. Cuomo, No. 11-CV-5827, 2013 WL 168674, at *7 (E.D.N.Y.

Jan. 16, 2013) (internal citations omitted)).               Accordingly, as

they are barred by the Eleventh Amendment, Plaintiff’s Section

1983 claims against the SJ Court are DISMISSED pursuant 28 U.S.C.

§ 1915(e)(2)(B).

            2. Claims Against Justice Wilson

            Plaintiff also names Justice Wilson as a Defendant.

Because Justice Wilson is a state actor sued in her official

capacity, Plaintiff’s Section 1983 claims for damages against her

are likewise barred by the Eleventh Amendment.              See supra at 13-

14; see also London v. Nassau County Dist. Attorney’s Office, No.

20-CV-3988,    2020   WL   7699644,   at   *7   (E.D.N.Y.   Dec.    28,   2020)

(“Eleventh Amendment immunity bars Plaintiff’s claims for damages

against the State of New York and the individual state Defendants

in their official capacities).

                                      14
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 15 of 26 PageID #: 99



             Moreover, Justice Wilson is absolutely immune from suit.


               “It is well settled that judges generally
             have absolute immunity from suits for money
             damages for their judicial actions.” Bliven
             v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009)
             (citations omitted). This immunity is “from
             suit, not just from ultimate assessment of
             damages.”   Mireles v. Waco, 502 U.S. 9, 11
             (1991) (citation omitted).

Guarnieri    v.   Kelley,     No.   19-CV-0318,    2019   WL    1486688,    at   *3

(N.D.N.Y. Apr. 4, 2019), report and recommendation adopted, 2019

WL 5596468 (N.D.N.Y. Oct. 30, 2019), appeal dismissed (Jan. 17,

2020).

             In   addition,     the    1996    Congressional     amendments      to

Section 1983 bar injunctive relief and provide that “in any action

brought against a judicial officer for an act or omission taken in

such officer’s judicial capacity, injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory

relief was unavailable.”            See Federal Courts Improvement Act of

1996, Pub. L. No. 104–317, § 309(c), 110 Stat. 3847, 3853 (1996);

see   also   Montero    v.    Travis,    171    F.3d   757     (2d   Cir.   1999).

Therefore, unless a judge has “acted either beyond the judge’s

judicial capacity, or in the complete absence of all jurisdiction”,

he or she will be immune from all forms of suit.                Guarnieri, 2019

WL 1486688, at *3 (internal quotation marks and citation omitted).



                                        15
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 16 of 26 PageID #: 100



            Here, Plaintiff alleges only that Justice Wilson denied

his request to have his court-appointed attorney, Powers, relieved

from representing him during the preliminary proceedings in the

underlying state court criminal case.             (See SAC at 8-9.)       Yet,

there can be no dispute that deciding motions during a court

proceeding is a purely judicial function.           Further, Plaintiff has

not alleged that Justice Wilson acted beyond the scope of her

authority, nor could he, given that the SJ Court had jurisdiction

over the underlying criminal case. See N.Y. Crim. Proc. Law §§

10.30(1)-(2) (local criminal courts possess jurisdiction over all

offenses other than felonies).           Accordingly, Plaintiff’s claims

against Justice Wilson are barred by absolute judicial immunity

compelling their DISMISSAL pursuant to 28 U.S.C. § 1915(e)(2)(B).

See also Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any

claim dismissed on the ground of absolute judicial immunity is

‘frivolous’ for purposes of [the IFP statute].”).

            3. Claims Against the Police Department

            Plaintiff’s claims against the Police Department are

implausible because it is an administrative arm of the Town of

Southampton and thus lacks the capacity to be sued as a separate

entity.    See, e.g., Ayers v. Suffolk County Dist. Attorney Office

Inc., No. 20-CV-1192, 2020 WL 6363898, at *3 (E.D.N.Y. Oct. 28,

2020)    (dismissing    claims   against    the   Southampton   Town   Police

                                      16
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 17 of 26 PageID #: 101



Department because, as “an arm of the Southampton Town government”,

it “cannot sue or be sued”) (citing Southampton Town Code §§ 19-

1, 19-3; Arum v. Miller, 331 F. Supp. 2d 99, 107 (E.D.N.Y. 2004)

(“[U]nder New York law, a town police department is not a suable

entity.” (citation omitted)); Kiernan v. Town of Southampton, No.

14-CV-1831, 2015 WL 1258309, at *10 (E.D.N.Y. Mar. 17, 2015)).

            4. Purported Claims Against the Town of Southampton

            Given     Plaintiff’s   pro    se   status   and   affording    his

Complaint a liberal construction, the Court has considered whether

Plaintiff has alleged a plausible Section 1983 claim against the

municipality, the Town of Southampton, and finds that he has not

for the reasons that follow.

            It   is   well-established     that   a   municipality   such    as

Southampton cannot be held liable under § 1983 on a respondeat

superior theory.       See Monell v. Dep’t of Soc. Servs. of N.Y. City,

436 U.S. 658, 691, 98 S. Ct. 2018, 2036 (1978); Agosto v. N.Y.C.

Dep’t of Educ., 982 F.3d 86, 98 (2d Cir. 2020) (“Monell expressly

prohibits           respondeat         superior          liability          for

municipalities.”)(citing Monell, 436 U.S. at 691;              Roe v. City of

Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (additional citation

omitted)); Ayers, 2020 WL 6363898, *3.            To prevail on a Section

1983 claim against a municipality, a plaintiff must show “that

‘action pursuant to official municipal policy’ caused the alleged

                                      17
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 18 of 26 PageID #: 102



constitutional injury.”          Cash v. County of Erie, 654 F.3d 324, 333

(2d Cir. 2011) (quoting Connick v. Thompson, 563 U.S. 51, 60, 131

S. Ct. 1350, 1359 (2011)); see also Monell, 436 U.S. at 690-91.

“[L]ocal    governments      .    .    .    may   be   sued    for   constitutional

deprivations visited pursuant to governmental ‘custom’ even though

such a custom has not received formal approval through the body’s

official decisionmaking channels.”                 Monell, 436 U.S. at 690-91

(internal citation omitted); City of St. Louis v. Praprotnik, 485

U.S.     112,   122,   108   S.       Ct.   915   (1988)      (plurality   opinion)

(“[G]overnments should be held responsible when, and only when,

their official policies cause their employees to violate another

person’s constitutional rights.”).

             “The elements of a Monell claim are (1) a municipal

policy or custom that (2) causes the plaintiff to be subjected to

(3) the deprivation of a constitutional right.”                  Agosto, 982 F.3d

at 97.    To establish the existence of a municipal policy or custom,

the plaintiff must allege: (1) the existence of a formal policy

which is officially endorsed by the municipality, see Connick, 563

U.S. at 60-61; (2) actions taken or decisions made by municipal

policymaking officials, i.e., officials with final decisionmaking

authority, which caused the alleged violation of the plaintiff’s

civil rights, see Amnesty Am. v. Town of W. Hartford, 361 F.3d

113, 126 (2d Cir. 2004); Jeffes v. Barnes, 208 F.3d 49, 57 (2d

                                            18
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 19 of 26 PageID #: 103



Cir. 2000); (3) a practice “so persistent and widespread as to

practically have the force of law,” Connick, 563 U. S. at 61; see

also Green v. City of N.Y., 465 F.3d 65, 80 (2d Cir. 2006), or

that “was so manifest as to imply the constructive acquiescence of

senior policy-making officials,” Patterson v. County of Oneida,

N.Y., 375 F.3d 206, 226 (2d Cir. 2004) (internal quotation marks

and citations omitted); or (4) that “a policymaking official

exhibit[ed] deliberate indifference to constitutional deprivations

caused    by    subordinates.”      Cash,   654   F.3d   at    334   (internal

quotation marks and citations omitted); see also Okin v. Vill. of

Cornwall-on-Hudson Police Dep’t, 577 F.3d 415, 439 (2d Cir. 2009)

(holding a municipal custom may be found “when ‘faced with a

pattern of misconduct, [the municipality] does nothing, compelling

the conclusion that [it] has acquiesced in or tacitly authorized

its    subordinates’     unlawful    actions’”)     (quoting    Reynolds    v.

Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (second alteration in

original)).

               Here, even affording the SAC a liberal construction,

Plaintiff has not alleged that the challenged conduct was taken

pursuant to a municipal policy or custom.            (See SAC, generally.)

Nor are there any factual allegations from which the Court could

reasonably construe a plausible Section 1983 cause of action

against the Town of Southampton.

                                      19
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 20 of 26 PageID #: 104



            5. Claims Against Powers

            Plaintiff also seeks to impose Section 1983 liability on

his court-appointed defense attorney, Powers, in the underlying

state court criminal case.          However, court-appointed “attorneys

are    generally   not   ‘state    actors’    for    purposes        of    §   1983.”

O’Donoghue v. U.S. Soc. Sec. Admin., 828 F. App’x 784, 787 (2d

Cir. 2020) (citing Rodriguez v. Weprin, 116 F.3d 62, 65–66 (2d

Cir.    1997)   (“[I]t    is    well-established         that   court-appointed

attorneys performing a lawyer’s traditional functions as counsel

to defendant do not act under color of state law and therefore are

not subject to suit under 42 U.S.C. § 1983.”)); see also Pappas v.

Lorintz, No. 19-3103, __ F. App’x __, 2020 WL 6066083, at *3 (2d

Cir. Oct. 15, 2020) (affirming dismissal of constitutional claims

against a private lawyer because lawyer was not a state actor, not

acting under color of state law, and not subject to a § 1983 claim)

(citing McGugan v. Aldana-Bernier, 752 F.3d 224, 229 (2d Cir.

2014)).      Accordingly,      because    Powers    is   not    a    state     actor,

Plaintiff’s Section 1983 claims against her are not plausible,

compelling      their     DISMISSAL       pursuant       to     28        U.S.C.    §

1915(e)(2)(B)(i)-(ii).

            6. Claims Against Officer Lawston and the John/Jane Does

            Plaintiff complains that Officer Lawston, Jane Doe, and

John Doe 2 denied his requests to use the restroom while Plaintiff

                                         20
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 21 of 26 PageID #: 105



was awaiting his arraignment at the SJ Court.                (See SAC at 6-8.)

After repeated requests, Officer Lawston allegedly said Plaintiff

could use the restroom and, as Plaintiff proceeded to do so, he

was “pulled by Lawston” and not permitted to use the restroom.

(Id. at 7.)      Instead, Plaintiff was accused of trying to escape.

(See id. at 7-8.)        Plaintiff protested by jumping on top of the

seating    arrangement    and   refusing    to     come    down   until    he   was

permitted to use the restroom.         (See id.)      He eventually “gave up

the protest but would not sit.”            (Id.)     Jane Doe is alleged to

have pointed a taser at Plaintiff, threatening to use it on him.

(See id. at 8.)     Plaintiff also describes that a John Doe Defendant

and Officer Lawston used “unnecessary roughness” by twisting his

arm and digging a knee into his back.                     (See id.)       Although

Plaintiff alleges that he was in “pain”, he does not claim any

injuries other than “mental damages” and “depression”.                    (Id. at

8, 11.)

            “Courts in this district have consistently found that

the temporary deprivation of the right to use the toilet, absent

serious physical harm or serious risk of contamination, does not

rise to the level of an objective constitutional violation.”

Cooper v. Marrero, No. 11-CV-9260, 2013 WL 2529723, at *4 (S.D.N.Y.

June 11, 2013) (collecting cases: Walker v. Dep’t of Corr. Serv.,

No. 11-CV-0993, 2012 WL 527210, at *2 (S.D.N.Y. Feb. 14, 2012) (no

                                      21
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 22 of 26 PageID #: 106



constitutional violation where prisoner was denied right to use

bathroom for 80 minutes); Jones v. Marshall, No. 08-CV-0562, 2010

WL 234990, at *3 (S.D.N.Y. Jan. 19, 2010) (same, 90 minutes);

Whitted    v.    Lazerson,      No.     96-CV-2746,       1998       WL    259929,     at   *2

(S.D.N.Y.       May    21,    1998)     (no    constitutional             violation    where

prisoner had to wait 90 minutes to use bathroom and urinated and

defecated in his pants); Odom v. Keane, No. 95-CV-9941, 1997 WL

576088, at *4–5 (S.D.N.Y. Sept. 17, 1997) (Sotomayor, J.) (no

constitutional violation where plaintiff was deprived of a working

toilet for 10 hours, nor where he could not flush his toilet

between 9 p.m. and 7 a.m. for a period of several months)).                             Here,

Plaintiff’s sparse allegations do not allege a constitutional

deprivation regarding his delayed access to the restroom.                            Indeed,

although Plaintiff alleges that his initial requests for restroom

access were denied, he expressly alleged that “he did not pee on

himself”    and       does    not   allege     anything       more    than     de    minimis

discomfort.       (SAC at 8 and generally.)                   Accordingly, Plaintiff

has not alleged a plausible Section 1983 claim arising from the

alleged delay in restroom access.                   Such claims are DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).

            Conversely and though sparsely pled, at this early stage

and     affording        Plaintiff’s          pro   se        pleading         a      liberal

interpretation,         the     Court    declines        to    sua        sponte     dismiss

                                              22
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 23 of 26 PageID #: 107



Plaintiff’s     remaining    excessive     force   claims   against   Officer

Lawston and John Doe 1 and John Doe 2. 4            Accordingly, the Court

will order service of the Summonses and the SAC upon Officer

Lawston, John Doe 1 and John Doe 2.             Without more information,

however, the USMS will not be able to effect service of the

Summonses and the SAC on the John Doe Defendants.           Since the Second

Circuit has held that district courts must provide pro se litigants

with reasonable assistance in investigating the identity of such

“John Doe” defendants, see Valentin v. Dinkins, 121 F.3d 72, 75B76

(2d Cir. 1997), the Clerk of the Court will be directed to serve

a copy of the SAC, together with this Order, upon the Town Attorney

for the Town of Southampton.        Upon said service, the Town Attorney

will be directed to attempt to ascertain the full names of the

unidentified John Doe Defendants identified in the SAC as allegedly

having interacted with Plaintiff at the SJ Court in February 2014.

Thereafter, and within thirty (30) days of the date that this Order

is served upon him or her, the Town Attorney will be ordered to

provide the Court and Plaintiff with the names and address(es)



4It is unclear from Plaintiff’s submission whether the challenged
conduct is attributable to John Doe 1, John Doe 2, or both. Given
Plaintiff’s allegations that he was placed face down on the floor
while his arm was twisted and a knee was pressed into his back, in
an abundance of caution and affording the pro se pleading a liberal
construction, the Court declines to sua sponte dismiss Plaintiff’s
claims against John Doe 1 and John Doe 2.

                                      23
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 24 of 26 PageID #: 108



where the John Doe Defendants can be served.

              Once the information regarding the John Doe Defendants

is provided to the Court by the Town Attorney, Plaintiff’s SAC

shall    be   deemed   amended   to   reflect   the   full   names   of   these

Defendants, a Summons shall be issued as to each Defendant, and

the USMS are to serve each of them.             The Town Attorney need not

undertake     to   defend   or   indemnify   these    individuals    at   this

juncture.      This Order merely provides a means by which Plaintiff

may properly name and serve these Defendants as instructed by the

Second Circuit in Valentin.

                                  CONCLUSION

              Accordingly and for the reasons articulated herein, IT

IS HEREBY ORDERED that Plaintiff’s:

      1. Claims against the SJ Court, Justice Wilson, the Police

          Department, Powers, and Jane Doe are DISMISSED pursuant to

          28 U.S.C. § 1915(e)(2)(B);

        2. Excessive force claims against Officer Lawston, John Doe

          1, and John Doe 2 based upon the denial of access to the

          restroom are DISMISSED; and,

        3. Remaining excessive force claims against Officer Lawston,

          John Doe 1, and John Doe 2 shall proceed;




                                       24
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 25 of 26 PageID #: 109



            IT IS FURTHER ORDERED that the Clerk of the Court shall:

      4. Issue Summonses and forward such Summonses and the SAC,

         together with this Memorandum and Order, to the USMS for

         service;

      5. Serve a copy of the SAC, together with this Memorandum and

         Order, upon the Town Attorney for the Town of Southampton;

         and

      6. Mail a copy of this Memorandum and Order to the pro se

         Plaintiff at his address of record; and

            IT IS FURTHER ORDERED that the Town Attorney:

      7. shall    attempt    to   ascertain     the   full   names    of   the

         unidentified Defendants who are identified in the SAC as

         John Doe 1 and John Doe 2 and who are alleged to have

         interacted with Plaintiff at the SJ Court in February 2014

         as is described in the SAC; and

      8. within thirty (30) days of the date that this Memorandum

         and Order is served upon him or her, shall provide the

         Court and Plaintiff with the names and address(es) where

         the John Doe Defendants can be served.



            Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

                                      25
Case 2:20-cv-00981-JS-SIL Document 13 Filed 01/25/21 Page 26 of 26 PageID #: 110



of any appeal.      See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

                                    SO ORDERED.


                                    /s/ JOANNA SEYBERT
                                    Joanna Seybert, U.S.D.J.


Dated:      January 25 , 2021
            Central Islip, New York




                                      26
